[Cite as Cincinnati Bar Assn. v. Alsfelder, 130 Ohio St.3d 1201, 2011-Ohio-5514.]




                   CINCINNATI BAR ASSOCIATION v. ALSFELDER.
                      [Cite as Cincinnati Bar Assn. v. Alsfelder,
                       130 Ohio St.3d 1201, 2011-Ohio-5514.]
(No. 2011-0625—Submitted September 7, 2011—Decided September 22, 2011.)
                     ON MOTION FOR IMPOSITION OF SANCTIONS.
                                  __________________
        {¶ 1} This cause came on for further consideration pursuant to
Cincinnati Bar Association’s filing on July 15, 2011, of a motion for imposition
of sanctions for Robert S. Alsfelder’s failure to comply with the court’s May 19,
2011 order. On July 28, 2011, Alsfelder, respondent, filed a motion to strike
Cincinnati Bar Association’s motion for imposition of sanctions.
        {¶ 2} Upon consideration thereof, it is ordered by the court that the
motion to impose sanctions is granted.              Robert F. Alsfelder Jr., Attorney
Registration No. 0014829, last known business in Cincinnati, Ohio, is hereby
suspended from the practice of law in Ohio until proof is filed with this court that
respondent has obeyed the May 19, 2011 order of this court and has complied
with the subpoena duces tecum issued by the Board of Commissioners on
Grievances and Discipline.
        {¶ 3} It is further ordered that respondent’s motion to strike is denied.
        {¶ 4} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(8)(G)(3). If employed pursuant to Gov.Bar R.
V(8)(G), respondent shall refrain from direct client contact except as provided in
Gov.Bar R. V(8)(G)(1) and from receiving, disbursing, or otherwise handling any
client trust funds or property.
                             SUPREME COURT OF OHIO




       {¶ 5} It is further ordered that, pursuant to Gov.Bar R. X(3)(G),
respondent shall complete one credit hour of continuing legal education for each
month, or portion of a month, of the suspension. As part of the total credit hours
of continuing legal education required by Gov.Bar R. X(3)(G), respondent shall
complete one credit hour of instruction related to professional conduct required by
Gov.Bar R. X(3)(A)(1), for each six months, or portion of six months, of the
suspension.
       {¶ 6} It is further ordered that respondent shall not be reinstated to the
practice of law in Ohio until (1) respondent complies with the requirements for
reinstatement set forth in the Supreme Court Rules for the Government of the Bar
of Ohio, (2) respondent complies with the Supreme Court Rules for the
Government of the Bar of Ohio, (3) respondent complies with this and all other
orders of the court, and (4) this court orders respondent reinstated.
       {¶ 7} It is further ordered that respondent shall immediately:
       {¶ 8} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent's suspension and consequent disqualification to act as an
attorney after the effective date of this order and, in the absence of co-counsel,
also notify the clients to seek legal service elsewhere, calling attention to any
urgency in seeking the substitution of another attorney in respondent's place;
       {¶ 9} 2. Regardless of any fees or expenses due respondent, deliver to all
clients being represented in pending matters any papers or other property
pertaining to the client, or notify the clients or co-counsel, if any, of a suitable
time and place where the papers or other property may be obtained, calling
attention to any urgency for obtaining such papers or other property;
       {¶ 10} 3. Refund any part of any fees or expenses paid in advance that are
unearned or not paid, and account for any trust money or property in the
possession or control of respondent;




                                          2
                                  January Term, 2011




        {¶ 11} 4. Notify opposing counsel in pending litigation or, in the absence
of counsel, the adverse parties, of respondent's disqualification to act as an
attorney after the effective date of this order, and file a notice of disqualification
of respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 12} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 13} 6. File with the clerk of this court and with the Disciplinary
Counsel an affidavit showing compliance with this order, showing proof of
service of notices required herein, and setting forth the address where the
respondent may receive communications; and.
        {¶ 14} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
        {¶ 15} It is further ordered that respondent shall keep the clerk, the
Cincinnati Bar Association, and the Disciplinary Counsel advised of any change
of address where respondent may receive communications.
        {¶ 16} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings and further that unless clearly inapplicable, the
Rules of Practice shall apply to these proceedings. All documents are subject to
Sup.R. 44 through 47, which govern access to court records.
        {¶ 17} It is further ordered, sua sponte, that service shall be deemed made
on respondent by sending this order, and all other orders in this case, by certified
mail to the most recent address respondent has given to the Office of Attorney
Services.
        {¶ 18} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made



                                             3
                           SUPREME COURT OF OHIO




as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                            __________________




                                      4